Case: 2:19-cv-04605-SDM-CMV Doc #: 39 Filed: 06/05/20 Page: 1 of 4 PAGEID #: 540




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


JAMES E. SMITH,

                      Plaintiff,                 :   Case No. 2:19-cv-4605

       - vs -                                        Judge Sarah D. Morrison
                                                     Magistrate Judge Chelsey M. Vascura
STANDARD OIL CO., INC., et al.,
                                                 :
                      Defendants.


                                    OPINION AND ORDER

       This matter comes before the Court upon Defendant Standard Oil Company, Inc.’s

Motion for Judgment on the Pleadings or in the Alternative Motion to Enforce Settlement

Agreement (ECF No. 31), Plaintiff James Smith’s Brief in Opposition (ECF No. 36), and

Standard Oil’s Reply (ECF No. 37). For the reasons that follow, Defendant’s Motion is

DENIED.

       The lawsuit stems from a dispute between Plaintiff James Smith (“Plaintiff”), his former

employer Defendant Standard Oil Company, Inc. (“Standard Oil”), and past and present

executives at Standard Oil, Defendants Rocky Steele, Brian McClure, Robert German, Mary

Zingale, Andrew Zelnar, James Foushee, Richard Thomas, and Anne Beauchamp (hereafter

collectively referred to as the “Individual Defendants”). Plaintiff alleges that Defendants engaged

in whistleblower retaliation when Standard Oil terminated Plaintiff from his position after he

reported numerous alleged violations of federal law to the United States Securities and Exchange

Commission. As a result, Plaintiff filed a Complaint on October 17, 2019, alleging retaliation in

violation of the Dodd-Frank Act (against Standard Oil), defamation (against Mr. Steele), and


                                                1
Case: 2:19-cv-04605-SDM-CMV Doc #: 39 Filed: 06/05/20 Page: 2 of 4 PAGEID #: 541




intentional infliction of emotional distress (against all Individual Defendants). (ECF No. 1).

Defendants filed their Answers on January 13, 2020, and Standard Oil lodged a counterclaim for

violation of statutory duties. (ECF Nos. 25, 26).

         On February 21, 2020, Standard Oil filed a “Motion for Judgment on the Pleadings or in

the Alternative Motion to Enforce Settlement Agreement” (ECF No. 31) and the Individual

Defendants joined in the Motion thereafter (ECF No. 33). Standard Oil argues that it is entitled to

judgment on the pleadings because “[a]fter Plaintiff’s employment with Standard Oil ended [but

before this lawsuit], Plaintiff entered into a binding settlement agreement with Standard Oil in

which he agreed to a release of all of his claims.” (Id. at 1). Standard Oil attached the e-mail

communications outlining the alleged agreement to its Motion. (ECF No. 32-1). In his Brief in

Opposition (ECF No. 36), Plaintiff responds that Standard Oil “cannot meet its burden of

showing by clear and convincing evidence that an enforceable settlement agreement exists as to

all material terms.” (Brief in Opp., 1). Both sides fail to recognize the issues actually before this

Court.

         First, Standard Oil’s Motion is substantively not a motion for judgment on the pleadings.

At no time does Standard Oil address either the claims raised by Plaintiff or the counterclaim

raised in its Answer. The Motion is performatively only a request to enforce a settlement

agreement between the parties—as the latter part of the title suggests.

         Second, there is no legal basis for this Court to enforce a settlement agreement allegedly

reached by the parties prior to the filing of this case. Contrary to Standard Oil’s assertion,

Federal Rule of Civil Procedure 60(b) is not applicable here. There has been no “final judgment,

order, or proceeding” by this Court, or any other court, for Standard Oil to seek relief from. Id.

And the Second Circuit case cited by Standard Oil in attempted support of such assertion does



                                                    2
Case: 2:19-cv-04605-SDM-CMV Doc #: 39 Filed: 06/05/20 Page: 3 of 4 PAGEID #: 542




absolutely nothing to substantiate its argument. See Martens v. Thomann, 273 F.3d 159 (2d Cir.

2001) (discussing a motion to enforce a class action settlement agreement approved by the court

where the court retained exclusive jurisdiction over implementation and enforcement of the

agreement).

        “Federal courts are courts of limited jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of

America, 511 U.S. 375, 377 (1994). “Enforcement of [a] settlement agreement . . . whether

through award of damages or decree of specific performance . . . requires its own basis for

jurisdiction.” Id. at 378. United States District Courts have the “inherent power to enforce

agreements entered into in settlement of litigation pending before them.” Wyche v. Procter &

Gamble, 772 F. Supp. 982, 984 (S.D. Ohio 1990) (emphasis added). Similarly, “a district court

retains jurisdiction to enforce a settlement agreement if it either (1) has language in the dismissal

order indicating its retention of jurisdiction, or (2) incorporates the terms of the settlement

agreement into the dismissal order.” Hehl v. City of Avon Lake, 90 F’Appx 797, 801 (6th Cir.

2004). Otherwise, enforcement of a settlement agreement is a breach of contract claim and

belongs in state court, unless there is some independent basis for federal jurisdiction. Kokkonen,

511 U.S. at 382; see also Echols v. Williams, 267 F. Supp. 2d 865, 867 (S.D. Ohio 2003) (“[A]

settlement agreement is a contract, and as such, is enforceable under contract law principles.”).

Here, the Court arguably has supplemental jurisdiction over state claims raised by the parties that

stem from the same controversy as Plaintiff’s federal claim under the Dodd-Frank Act. Yet,

Defendants did not file a breach of contract counterclaim in this action. The Court has no

jurisdiction to determine the validity of a claim that is not before it.

        Accordingly, Standard Oil’s Motion is DENIED. (ECF No. 31).

        IT IS SO ORDERED.



                                                   3
Case: 2:19-cv-04605-SDM-CMV Doc #: 39 Filed: 06/05/20 Page: 4 of 4 PAGEID #: 543




                                           /s/ Sarah D. Morrison
                                           SARAH D. MORRISON
                                           UNITED STATES DISTRICT JUDGE




                                       4
